ORDER

PER CURIAM.
Michael Chapey was convicted on six counts: burglary second degree, property damage second degree, assault first degree, knowingly burning, and two counts of violation of an ex parte order of protection. The court sentenced Chapey to 15 years on the burglary charge, ten years on violation of ex parte order to be served consecutive to the 15 year sentence, six months on the property damage to be served concurrent with counts I and II, 15 years on the assault charge to be served consecutive to the other sentences, and ten years on the burning charge to be served concurrent. The total to be served was 40 years.
Chapey filed a 29.15 motion and the court decided that adverse to him. He has filed a notice of appeal from that judgment, but he has faded to raise any point in the brief concerning that judgment.
No jurisprudential purpose would be served by a written opinion. However, the *274parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Judgment of convictions affirmed and the appeal from the denial of the 29.15 motion is dismissed. Rules 30.25(b) and 84.16(b).